Exhibit 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
          SEVENTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 21, 2009 (this
“Amendment”), among VISTEON CORPORATION, a Delaware corporation (the “Company”),
each subsidiary of the Company party hereto as a borrower (together with the
Company, each a “Borrower” and, collectively, the “Borrowers”), each other
subsidiary of the Company party hereto, FORD MOTOR COMPANY (the “Lender”), as
sole Lender and Swingline Lender, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Administrative Agent.
WITNESSETH:
          WHEREAS the Borrowers, the Lenders party thereto, and JPMorgan, as
Administrative Agent, Issuing Bank and Swingline Lender, have entered into that
certain Credit Agreement, dated as of August 14, 2006, as amended, supplemented
or modified by that certain First Amendment to Credit Agreement and Consent,
dated as of November 27, 2006, that certain Second Amendment to Credit Agreement
and Consent, dated as of April 10, 2007, that certain Third Amendment to Credit
Agreement, dated as of March 12, 2008, that certain Fourth Amendment and Limited
Waiver to Credit Agreement and Amendment to Security Agreement, dated as of
March 31, 2009, that certain Fifth Amendment to Credit Agreement dated as of
May 13, 2009 and that certain Sixth Amendment to Credit Agreement dated as of
May 13, 2009 (as so amended, supplemented or modified, the “Credit Agreement”);
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Credit Agreement; and
          WHEREAS, the Borrowers, the Lender and the Swingline Lender desire to,
and the Lender has directed the Administrative Agent to, amend the Credit
Agreement as provided for herein on the terms and subject to the conditions set
forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS
          Section 1.1 Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended to insert the following new defined term in proper
alphabetical order:
          “Cash Flow Forecast” has the meaning assigned to such term in
Section 5.01.
          Section 1.2 Amendment to Section 5.01. Section 5.01 of the Credit
Agreement is hereby amended by inserting the following new clause
(j) immediately after clause (i) appearing therein, deleting the word “and” at
the end of clause (i), and renumbering the existing clause (j) as clause (k):
“(j) Not less than 3 Business Days (or such shorter period as the Administrative
Agent may agree) before any Investment made by the Borrowers in any Foreign
Subsidiary not reflected in the Cash Flow Forecast of Borrower dated May 20,
2009 (“Cash Flow Forecast”), Borrower shall provide to the Administrative Agent
a certificate of a Financial Officer detailing the amount of such Investment,
the purpose of such Investment, the clause of Section 6.07 under which such

 



--------------------------------------------------------------------------------



 



Investment is an exception to the general prohibition on Investments and the
Foreign Subsidiary in which such Investment will be made.”
          Section 1.3 Amendment to Section 6.19. Section 6.19 of the Credit
Agreement is hereby amended by inserting the following subsection at the end of
such Section:
“(d) Minimum Liquidity. The Borrowers will not permit Minimum Liquidity at any
time to be less than $210,000,000, which amount may be adjusted from time to
time, in each case, at the request of the Borrower Representative and with the
prior written consent of the Required Lenders.”
ARTICLE II
CONDITIONS TO CLOSING
          This Amendment shall become effective when the Borrowers, the
Administrative Agent and the Required Lenders have delivered a duly executed
counterpart of this Amendment to the Administrative Agent.
ARTICLE III
MISCELLANEOUS
          Section 3.1 Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. All references to the Issuing Bank in the Loan
Documents shall continue to refer to JPMorgan. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof. This Amendment
shall constitute an amendment only and shall not constitute a novation with
regard to the Credit Agreement or any other Loan Document.
          Section 3.2 No Representations by Lenders or Administrative Agent. The
Borrowers hereby acknowledge that they have not relied on any representation,
written or oral, express or implied, by any Lender or the Administrative Agent,
other than those expressly contained herein, in entering into this Amendment.
          Section 3.3 Representations of the Borrowers. Each Borrower represents
and warrants to the Administrative Agent and the Lenders (except that the
Borrowers make no representation (i) as to the continued accuracy of the
representation and warranty contained in Section 3.02 of the Credit Agreement
and (ii) with respect to the second sentence of Section 3.07 of the Credit
Agreement, the Specified Default (as defined in the Fourth Amendment and Limited
Waiver)) that (a) the representations and warranties set forth in the Loan
Documents (including with respect to this Amendment and the Credit Agreement as
amended hereby) are true and correct in all material respects on and as of the
date hereof with the same effect as though made on the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which event such representations and warranties were true

2



--------------------------------------------------------------------------------



 



and correct in all material respects as of such date, (b) other than the
Specified Default ((as defined in the Fourth Amendment and Limited Waiver) no
Default or Event of Default has occurred and is continuing, (c) the execution,
delivery and performance of this Amendment and the performance of the Agreement
as modified by this Amendment will not violate any provision of law, any order
of any court or other agency of government, the formation or governing documents
of any Borrower or any of its Subsidiaries, or any provision of any indenture,
note, agreement or other instrument to which any Borrower or any of its
Subsidiaries is a party, or by which it or any of its properties or assets are
bound, (d) the execution, delivery and performance of this Amendment and the
performance of the Agreement as modified by this Amendment will not be in
conflict with, result in a breach of or constitute (with or without notice or
passage of time) a default under any such indenture, note, agreement or other
instrument, and (e) this Amendment constitutes, and any of the documents
required herein will constitute upon execution and delivery, legal, valid, and
binding obligations of each Borrower and each of their Subsidiaries party hereto
or thereto, each enforceable in accordance with its terms.
          Section 3.4 Successors and Assigns. This Amendment shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lenders and the Administrative Agent.
          Section 3.5 Headings; Entire Agreement. The headings and captions
hereunder are for convenience only and shall not affect the interpretation or
construction of this Amendment. This Amendment contains the entire understanding
of the parties hereto with regard to the subject matter contained herein and
supersedes all previous communications and negotiations with regard to the
subject matter hereof. No representation, undertaking, promise, or condition
concerning the subject matter hereof shall be binding upon the Administrative
Agent or any other Secured Party unless clearly expressed in this Agreement or
in the other documents referred to herein. No agreement which is reached herein
shall give rise to any claim or cause of action except for breach of the express
provisions of a legally binding written agreement.
          Section 3.6 Severability. The provisions of this Amendment are
intended to be severable. If for any reason any provision of this Amendment
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
          Section 3.7 Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
          Section 3.8 Costs and Expenses. Subject to the terms set forth in
Section 9.03 of the Credit Agreement, the Borrowers agree, jointly and
severally, to reimburse the Administrative Agent for reasonable, documented out
of pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable documented fees and other reasonable charges and
disbursements of one counsel for the Administrative Agent (and such other local
and foreign counsel as shall be reasonably required), in connection with this
Amendment.
          Section 3.9 Governing Law. The whole of this Amendment and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New York, but giving
effect to federal laws applicable to national banks.

3



--------------------------------------------------------------------------------



 



[Remainder of this page is intentionally left blank.]

4



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement
          IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed and delivered as of the date first above written.

            BORROWERS:

VISTEON CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        ARS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        FAIRLANE HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        GCM/VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        GCM/VISTEON AUTOMOTIVE LEASING SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement

            HALLA CLIMATE SYSTEMS ALABAMA CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        INFINITIVE SPEECH SYSTEMS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON REMANUFACTURING, INCORPORATED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        SUNGLAS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VC AVIATION SERVICES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VC REGIONAL ASSEMBLY & MANUFACTURING, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement

            VISTEON AC HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON CLIMATE CONTROL SYSTEMS LIMITED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON DOMESTIC HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON FINANCIAL CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON GLOBAL TECHNOLOGIES, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON GLOBAL TREASURY, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement

            VISTEON INTERNATIONAL BUSINESS DEVELOPMENT, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON LA HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON TECHNOLOGIES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        TYLER ROAD INVESTMENTS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        MIG-VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement

            OASIS HOLDINGS STATUTORY TRUST
      By:   U.S. Bank National Association (successor to State Street Bank and
Trust Company of  Connecticut, National Association), not in its individual
capacity, but solely as trustee              By   /s/ David W. Doucette        
Name:   David W. Doucette         Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement

            OTHER GRANTORS:

VISTEON ASIA HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON AUTOMOTIVE HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON EUROPEAN HOLDINGS CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON INTERNATIONAL HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement

            FORD MOTOR COMPANY, as Lender and Swingline Lender
      By   /s/ Michael L. Seneski         Name:   Michael L. Seneski        
Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Seventh Amendment to Visteon
Credit Agreement

            JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By   /s/ Robert P. Kellas         Name:   Robert P. Kellas        
Title:   Executive Director     

 